DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 24 June 2022 has been entered.
Claims 1-3, 13-15 and 18-34 are currently pending.  Claims 22-31 are withdrawn.
Claims 1-3, 13-15, 18-21 and 32-34 are considered here.

Withdrawn Rejections
	The objection of claims 13 and 14 as being dependent from a rejected base claim is withdrawn. 
The rejection of claims 15 and 18 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 24 June 2022. A modified version of the rejection is set forth below.
	The rejection of claims 1-3 and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Lin as evidenced by Flückiger-Isler is withdrawn in view of the claim amendments in the Response of 24 June 2022.

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 33 recites the limitation "wherein the starch is the sole fermentable carbon source".  The specification states that in some embodiments “starch is the sole carbon source” (Published Spec. US20210040437, [0030]).  However, there is no disclosure of starch as the sole fermentable carbon source (which would define a genus of media compositions broader than that described by the disclosure of starch as a “sole carbon source” of any kind).  Thus, claims 33 and 34 comprise new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15, 18, 33 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 defines the claimed culture medium composition relative to another element which is variable (the ability to promote growth of diastaticus while inhibiting growth of at least one other brewing yeast), rendering the claims indefinite (see MPEP 2173.05(b)).  The effects of any particular medium on the growth of diastaticus and/or other yeasts would be expected to vary based on a variety of factors, including the concentrations of media components, culture conditions (e.g., temperatures, plating densities, incubation times, etc.), the type of sample (including mixtures of microorganisms), and the like.  For example, Lin, Journal of the Institute of Brewing 87.3 (1981): 151-154 (cited in IDS of 12 Nov. 2020), evidences that the inhibitory effects of cupric sulfate on various yeasts depends on factors such as the concentration of potassium phosphate, the plating density, the incubation temperature and the pre-storage time of the media (Lin, p. 151-153, under RESULTS).  Moreover, claim 15 merely recites a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result, and thus fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim (see MPEP 2173.05(g)).  For example, it is unclear whether the recited function is inherent to the materials recited in claim 1 or whether some other unrecited element (e.g., a concentration or context of use) is required to achieve the claimed result.  In light of the above, one skilled in the art would not be able to reasonably ascertain whether a particular medium composition of claim 1 meets the limitations of claims 15 and 18 (as doing so would essentially require evaluating a myriad of undefined/hypothetical factors and scenarios).
In addition, the terms “promote” and “inhibiting” in the limitation “sufficient to promote growth of Saccharomyces cerevisiae var. diastaticus while inhibiting growth of at least one other variety of brewing yeast” are relative terms which render the claims indefinite (one skilled in the art would need to know what an observed level of growth is being measured relative to in order to assess whether such growth meets the limitation). The terms “promote”/”inhibit” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 33 recites the limitation "wherein the starch is the sole fermentable carbon source".  The term “fermentable” is a relative term, in that it would depend on the particular microorganism(s) which are cultured in the medium.  Since the claims do not recite a microorganism as a feature, the metes and bounds of the carbon sources allowable in claim 33 are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 18-21 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Journal of the Institute of Brewing 87.3 (1981): 151-154 (cited in IDS of 12 Nov. 2020) in view of De Figueroa et al., Biotechnology letters 6.4 (1984): 269-274, as evidenced by Flückiger-Isler et al., The Journal of nutrition 124.9 (1994): 1647-1653 (previously cited).
Regarding claims 1-3 and 32-34, Lin discloses a medium composition for detecting wild yeasts, e.g., in brewery samples, consisting of: 4 g/L yeast extract, 2 g/L peptone, 0.5 g/L cupric sulfate, 1 g/L potassium phosphate, 0.5 g/L ammonium chloride, optionally 20 g/L agar (to give liquid vs. solid medium), water, 2 g/L malt extract and 10 g/L dextrose (p. 151-152, under Base medium; Liquid medium; Solid medium).  As evidenced by Flückiger-Isler, malt extract contains various dextrin oligosaccharides (i.e. a carbon source) (Flückiger-Isler, Table 1 and related text).  Lin teaches that the medium is useful as a selective medium for detecting wild yeast strains such as S. diastaticus and distinguishing them from cultured brewing yeasts such as S. cerevisiae, wherein the wild yeasts show selective growth on the medium (p. 151-153, under RESULTS, including p. 152, right col., 2nd full ¶ to p. 153, last ¶).  Lin further teaches that the medium is advantageously used in conjunction with other selective media compositions and/or tests in order to detect/distinguish a wide range of contaminating yeast strains (p. 153, under Practical application).
Claims 1-3, 33 and 34 differ from Lin in that: the claimed compositions do not contain malt extract or dextrose, and contain dextrin and/or starch as the carbon source.
De Figueroa teaches that S. diastaticus can be distinguished from S. cerevisiae by comparing culture results on a standard medium containing a carbon source such as dextrose vs a medium containing starch or dextrin as the sole carbon source, due to the selective expression of extracellular enzymes by diastaticus which hydrolyze starch/dextrin to glucose (Fig. 1 and related text; p. 270, 1st para. and under Strains and media).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the selective medium of Lin to replace the malt extract/dextrose components with starch or dextrin as the sole carbon source, as taught by De Figueroa, because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to replace the malt extract/dextrose components in the medium of Lin with starch or dextrin as the sole carbon source because De Figueroa teaches that such a medium can be used to detect/distinguish diastaticus yeast species from brewing yeast such as cerevisiae, and Lin teaches that the selective medium of Lin should be used in conjunction with additional media to better detect various yeast species.  Replacing the malt extract/dextrose components in the medium of Lin with starch or dextrin as the sole carbon source would have led to predictable results with a reasonable expectation of success because Lin teaches using the base medium for detection of diastaticus yeast variants and De Figueroa teaches that the carbon source (e.g., dextrose) in a standard yeast medium can be replaced with starch/dextrin to distinguish diastaticus from other yeast variants based on the unique ability of diastaticus to hydrolyze starch/dextrin to fermentable glucose.
Regarding claims 15 and 18, De Figueroa teaches that a medium such as that of the cited combination in which starch or dextrin is used as a sole carbon source promotes growth of diastaticus while inhibiting that of S. cerevisiae (see above).
Regarding claims 19-21, De Figueroa teaches that a medium such as that of the cited combination in which starch or dextrin is used as a sole carbon source can be used to distinguish S. cerevisiae from diastaticus, and it would have thus been obvious to combine both yeast types with the medium of the cited combination in carrying out such testing.

Allowable Subject Matter
Claims 13 and 14 are allowed.

Conclusion
Claims 13 and 14 are allowed.  Claims 1-3, 15, 18-21 and 32-34 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657